 



Statement of Work
This Statement of Work dated as of July 30,2004 (“Effective Date”) is entered
into between Visual Networks Operations, Inc. (herein after “Visual Networks”)
having offices at 2092 Gaither Road, Rockville, MD 20850 and MBT International,
Inc. (herein after “Vendor”) having its office located at ‘Sharda Centre’,
Erandwane, Pune 411 004, Pune, India, under the SERVICES AGREEMENT dated July,
2004 signed between Visual Networks and Vendor (the “Agreement”).
This SoW defines the work to be performed by the Vendor in connection with
research and development efforts associated with Visual Network’s products and
services.
The parties, intending to be legally bound, hereby agree as follows:
1 Definitions
All capitalized terms used but not defined under this SoW shall have the
meanings ascribed to such terms under the Agreement.
2 Work Product, Functional and Technical Requirements/Assumptions
2.1 Work Product and Other Services
All Services performed and all products and Deliverables, whether tangible or
intangible, developed or produced under this SoW shall constitute Work Product.
Visual Networks may from time to time, specify Work Product (including without
limitation, Deliverables) to be developed or produced by Vendor and other
Services to be performed by Vendor under this SoW.
2.2 Functional and Technical Requirements
Visual Networks will group the functional and technical requirements for this
SoW into releases. . The release requirements document will comprise the
business, product, design, development, technical writing, test, and
user-interface requirements. All Work Product, including without limitation, all
Deliverables, shall comply with all the supplied requirements.

-1-



--------------------------------------------------------------------------------



 



2.3 Assumptions
2.3.1 General Assumptions

  a.   Visual Networks will assign point/s of contact for all query resolutions.
Turnaround time for query resolution will be two business days. Delays in query
resolution will affect the project schedule.     b.   Visual Networks will
identify SMEs/Architects to work with Vendor.     c.   Visual Networks will make
available necessary documentation, authorization and access to Visual Networks
servers for the purpose of requirements management, test case management as well
as source control management. And all of this will be made available in a timely
manner required to execute the project.     d.   Visual Networks will provide
the facility of test lab for the purpose of conducting integration and
verification test plans.     e.   Interface document provided will be updated to
latest release.     f.   Vendor will perform usability, documenting, design,
development and testing (unit, system, verification) activities in India.

2.3.2 Technical Assumptions

  a.   Usage of third party controls will be approved by Visual Networks.     b.
  It is important to maintain the “look and feel” if a third party control is
used. With mutual agreement between MBTi and Visual Networks, a decision will be
made on implementing this feature.     c.   Tool developed will be tested
against all supported hardware components.
    d.   Visual Networks will provide:

  i.   Latest interface document between various components/modules     ii.  
Latest release code, and documentation relevant to what is being developed    
iii.   User Interface standards and guidelines.

3 General Work Responsibilities

  a.   Vendor shall be fully responsible for all the tasks related to design,
development, unit-testing, integration testing, verification, documentation, and
delivery of the Services and Work Product under this SoW.     b.   Vendor shall
be responsible for all project management tasks, which shall also include formal
reporting to Visual Networks on the project status.     c.   Vendor shall plan
the work in accordance with mutually agreed milestones and detailed schedule
submitted against the requirements.     d.   Approval from Visual Networks shall
be obtained for the successful completion of all the below listed milestones.  
  e.   Final delivery of the work to Visual Networks shall be based on the total
compliance of all the requirements.

-2-



--------------------------------------------------------------------------------



 



      #   Milestone
1
  Project Kickoff review
2
  Preliminary Design Review
3
  Final Design Review
4
  Code complete
5
  Code reviews complete
6
  GUI Check point
7
  Review System Integration Test Plan
8
  Review Verification Test Plan
9
  Complete System Integration Test
10
  Start System Verification
11
  Complete System Verification
12
  Integrate code into current release code-base
13
  Completion of Verification after code Integration
14
  Acceptance review
15
  Delivery to Visual Networks

Table 1: Project Major Milestones
4 Vendor’s Responsibilities
This section lists the roles and responsibilities of the Vendor:

  a.   Vendor shall deliver all the necessary application software and other
Work Product to Visual Networks.     b.   Vendor shall deliver the Project Plan
to Visual Networks.     c.   Vendor shall deliver all functional specifications,
design documentation, unit-test plans, unit-test cases, system integration test
plan, system integration test cases, verification test plan, verification test
cases, system integration and verification test reports, bug reports for all
submitted bugs and the code integration plan which were created during this
project, to Visual Networks.     d.   Vendor shall deliver all the code review
and design review forms, which list the action items and dates the issues were
resolved, to Visual Networks.     e.   Vendor shall provide the necessary office
facility and amenities to Visual Networks staff at the selected site including a
workstation, connection to the internet, voice and internet communications, etc.

-3-



--------------------------------------------------------------------------------



 



5 Visual Networks Responsibilities

  a.   Provisioning of a test lab that has a Frame Relay, ATM and IP Network
setup with all the required ASE models at the Rockville site for the purpose of
conducting the integration and verification test plans.     b.   Leading the
user-interface design for the functional requirements.     c.   Providing
guidelines for the software design (with supporting documents).     d.  
Providing interface documents for the various components.     e.   Providing
sufficient access to the Visual Networks Rockville servers for the purpose of
requirements management, test case management as well as source control
management for the pre-determined required time periods.     f.   Vendor’s
consultants may have to visit Visual Networks development centers for training,
requirements analysis, architectural discussions etc. During their stay in USA,
Visual Networks will provide the necessary infrastructure for Vendor’s
consultants at no cost to Vendor. The necessary infrastructure includes
hardware, software, office infrastructure, etc.

6 Project Management
6.1 Project Plan

  a.   Vendor shall create and submit a Project Plan based on the version
submitted as part of Visual Network’s requirements.     b.   Vendor management
and development processes shall adhere to ISO-9001 processes (or equivalent).
Visual Networks shall have the right to audit the processes applied to this
project at any time during the project execution.     c.   Vendor shall outline
the project activities, proposed management team organization along with the
overall responsibilities in the Project Plan.     d.   Vendor shall list the
risks and open issues in the Project Plan.     e.   The Project Plan shall be
formally submitted within the mutually agreed upon date from project
commencement.     f.   Vendor shall report status, risk and provide any
subsequent updates to the Project Plan in accordance with the requirements on a
regular basis.     g.   Vendor shall maintain all project documentation related
to project planning and provide all Deliverables and other Work Products to
Visual Networks.

-4-



--------------------------------------------------------------------------------



 



6.2 Review Meetings

  a.   Vendor shall schedule all project milestone review meetings with Visual
Networks at least 1 week prior to the meeting providing the necessary
documentation (agenda, items to discuss, documents to review) at that time for
the review.     b.   Vendor shall be responsible for documenting the review
minutes and managing the action items. These meeting minutes will be published
to the Visual Networks team within 2 business days of the time of the meeting.  
  c.   Vendor shall propose a plan for resolving issues specifically those that
need Visual Network’s sign-off vs. those exclusively left for the vendor to
resolve. Vendor shall track the action items and shall provide Visual Networks
team with the necessary updates to the action items. All action items shall be
resolved.     d.   Vendor shall implement internal and external (with Visual
Networks) design, and code reviews on all software developed as per the coding
standards defined. The action item forms for all these reviews shall be
submitted to Visual Networks per instance.     e.   Visual Networks may call for
additional review meetings as necessary as the project progresses with
reasonable advanced notice.     f.   The below review meetings shall be
conducted by the Vendor:

              #   Review Meeting   Purpose   Input
1
  Kick-off Meeting   Establish point of contacts for financial, technical and
management issues.

Project Plan review.

Schedule review

Agree upon format of weekly, monthly progress reports.

Review of Functional Specifications.

Review of Configuration Management Plan.

  Project Plan

Schedule
Weekly Project Report (draft)

Monthly Project Report (draft)


Functional Specification Requirements

Configuration Management Plan


 
           
2
  Design Review   Demonstrate that requirements have been split thoroughly into
the functional modules.

Review the user-interface design.

Review the detailed backend design.

 
Functional Specs Requirements
System Design Documents
User-interface design documents



-5-



--------------------------------------------------------------------------------



 



              #   Review Meeting   Purpose   Input
3
  Code Review   Demonstrate that implementation meets standards and best
practices.

  Code for the relevant modules

Code standards
 
           
4
  Product Assurance
/Test Review   Review System Integration Test Plan

Review System Integration Test Cases

Review Verification Test Plan

Review Verification Test Cases   System Integration Test Plan

System Integration Test Cases

Verification Test Plan

Verification Test Cases
 
           
5
  Final Design Review   Review of updated system documents for completeness
against requirements.   System Design Documents

Functional Specs Requirements

User-interface design documents
 
           
6
  Internal & external (with Visual Networks) code reviews   Review code   Code
 
           
7
  Code Integration
Review   Review of process to integrate code with current release code-base  
Code Integration Plan
 
           
8
  Acceptance Review   Review of Verification Test Results for determining
acceptance of software by Visual Networks   Acceptance Plan

Code Integration Report

Post Code Integration -Verification Test Results

Table 2: Review Meetings

-6-



--------------------------------------------------------------------------------



 



6.3 Project Reporting

  a.   Vendor shall supply a weekly ‘billings to date’ to Visual Networks. This
update will be conveyed in electronic form.     b.   Vendor shall supply the
weekly project statuses to Visual Networks. This update will be conveyed in
electronic form and will be conducted via a phone meeting to Visual Networks.
Vendor shall be represented by the key team members during this meeting. This
update shall include:

  i.   Work completed during the reporting week.     ii.   Progress against
schedule.     iii.   Identify any risks and open items.     iv.   Identify any
items that need resolution from Visual Networks.     v.   Identify any slips and
the remedial actions to rectify those slips.     vi.   Identify milestones met.
    vii.   Identify any dependencies, as well as problems experienced.     viii.
  Review the action items planned for the next period.     ix.   Report any
budget discrepancies.

  c.   Format of the weekly project status shall be agreed upon with Visual
Networks during the kick-off review meeting.     d.   Vendor shall note all
meeting minutes and action items during the weekly project status meetings. This
shall be published to Visual Networks within one business day of the meeting.  
  e.   Visual Networks reserves the right to call for additional meetings.    
f.   Visual Networks reserves the right to call for escalation meetings with
senior management should such an issue arise.

6.4 Project Schedule

  a.   Vendor shall maintain a detailed schedule of all tasks to be undertaken
during this project.     b.   This schedule shall be maintained and updated on a
regular basis.     c.   Requirements shall be broken into function modules with
each module further broken into tasks.     d.   Schedule shall at a very minimum
identify the below key milestones:

  i.   Functional Specification Requirements review     ii.   Design Review    
iii.   Final Design review     iv.   Code complete date     v.   Code review
dates     vi.   Web GUI check point (User Interface walk-through with Visual
Networks)     vii.   System Integration Phase (include creation, and execution
of test plans and cases)     viii.   Verification Test Phase (include creation,
and execution of test plans and cases)     ix.   Code integration phase (code
base from vendor is integrated with current release code-base at Visual
Networks)     x.   Post-verification of Integrated code-base     xi.  
Acceptance review     xii.   Final delivery to Visual Networks

  e.   Schedule shall cover all project activities from beginning of work to
final delivery to Visual Networks.     f.   The first breakdown of these tasks
in the schedule shall be agreed upon in the Kick-off Review.

-7-



--------------------------------------------------------------------------------



 



  g.   The schedule shall be maintained using Microsoft Project.     h.   This
schedule shall be submitted as part of the monthly project review status.     i.
  The schedule for a release would be based on requirements given in the release
requirement document. Any change in requirement may have an impact on the
schedule of the release. In such cases, vendor will assess the impact of the
change on the schedule. Vendor will present the revised schedule to Visual
Networks for approval.

6.5 Project Team

  a.   Vendor shall assign a project manager for the duration of this project,
specifically charged with responsibility for all aspects of the work.     b.  
Project Manager shall act as the interface with Visual Networks.     c.   Visual
Networks reserves the right to call a meeting with the entire project team as
necessary as the project progresses with reasonable advanced notice.     d.  
Vendor shall allow for open lines of communications between all members of the
vendor team and the Visual Networks representatives. This communication can be
facilitated via a simple telephone call, a telephone conference or email.

6.6 Configuration Management

  a.   Vendor shall provide a Configuration Management Plan that will include:

  i.   Build plan that outlines the build process employed. Visual Networks
shall provide the current build procedures to the vendor.     ii.   Major build
milestones during the Design/Development, System Integration and Verification
Phases.     iii.   Details of how the builds shall be made available to the
vendor team for installation.     iv.   Details of how the builds shall be made
available to Visual Networks during the System Integration and the Verification
Test Phases.

  b.   This CM plan should be reviewed during the Kick-off review meeting.    
c.   Vendor shall appoint a team member that will be the owner and responsible
for the execution of the CM plan.

6.7 Design and Development Phase
This phase is further split into the following phases:

  1.   High level design

  a.   High level design completed for all design components and recorded in a
Design document. Vendor shall conduct multiple internal as well as external
(with Visual Networks) design reviews. Design review action item forms submitted
to Visual Networks after each design review (internal and external).     b.  
Project plan and detailed scheduled shall be further refined.     c.   All
details of Visual Networks provided API shall be provided during this phase.

-8-



--------------------------------------------------------------------------------



 



  2.   Low level design & Implementation

  a.   All low-level design and design reviews completed. Conducted multiple
internal as well as external (with Visual Networks) design reviews. Design
review action item forms submitted to Visual Networks after each design review
(internal and external).     b.   All design and development shall be in
compliance with the standards used by Visual Networks.     c.   100% target
functionality shall be completed.
    d.   All source code shall be under version control.     e.   All code has
to be checked out under the version control system before it is modified.     f.
  If there an exception to the above, then that needs to be clearly communicated
to the Visual Networks lead.     g.   The list of all files that will be merged
needs to be communicated to the Visual Networks lead.     h.   Vendor shall
re-run the relevant test plans against the integrated code-base to ensure there
are no new problems introduced due to the integration.     i.   All code reviews
shall be completed.     j.   Unit Test Plan and Test cases recorded in Test
Director. Each test case should have a comprehensive set of test steps detailing
the requirements necessary for its execution.     k.   Feature is considered to
be complete from a design & development perspective only when all the required
design reviews, code reviews, and unit-test writing and execution have been
completed.     l.   System Integration & Test Plan completed and reviewed. All
SI&T test cases shall be recorded in Test Director.     m.   All Verification
Test plan and test cases shall be recorded in Test Director.     n.  
Verification Test Cases should have a direct map to the current requirements to
ensure full coverage.     o.   100% of the Verification Test Plans, test
procedures and test cases reviewed and approved.     p.   If any
customer-impacting problems are uncovered in the Verification phase, then the
responsibility lies with MBT to make the necessary modifications to be compliant
with the requirements.

  3.   System Integration and Test

  a.   System Integration and test executed per the plan and test execution
recorded in Test Director.     b.   All problems found during the System
Integration and Test phase shall be recorded into the bug tracking system,
ClearQuest.     c.   All critical and major bugs shall be resolved during this
phase.

-9-



--------------------------------------------------------------------------------



 



6.8 Verification Test Phase

  a.   Vendor shall create and maintain test plans, test cases and test
execution results for all of the verification testing. These test records will
be maintained in Visual Network’s testing repository.     b.   Verification Test
Cases should have a direct map to the current requirements to ensure full
coverage.     c.   Each test case should have a comprehensive set of test steps
detailing the requirements necessary for its execution.     d.   Verification
Test plan and test cases shall be reviewed by Visual Networks.     e.   All
problems found during the Verification Test phase will be recorded into the bug
tracking system. Vendor shall elaborate on their bug tracking methodology.    
f.   Vendor shall conduct problem review meetings on at least a weekly basis
starting from the System Integration Test phase with one representative from
Visual Networks via the phone.     g.   All customer-impacting problems need to
be resolved by the vendor before acceptance by Visual Networks. Visual Networks
reserves the right to categorize a particular problem as customer impacting.    
h.   All Verification test results shall be subject to acceptance by Visual
Networks in accordance with the approved test plans and procedures.

6.9 Relevant Metrics during the Test phase

  a.   There will be no open customer or quality impacting problems.     b.  
Visual Networks reserves the right to define whether a particular problem is
customer impacting or not up to the required quality.     c.   All mandatory
test cases will be fully executed.     d.   Repair Efficient Percentage
indicates the percentage of defects that are correctly fixed after first being
identified. Verification Test phase exit criteria include meeting an 80%
threshold for this metric.     e.   Defect Resolution rate indicates the
percentage of defects identified for all test passes of a test execution that
have been fixed. Test phase exit criteria include meeting an 80% threshold for
this metric. Cumulative number of defects will be derived from the number of
open defects when the Verification phase starts.     f.   Test Case Pass rate
indicates the percentage of test cases that have passed the test. For the
Verification Test phase, the exit criteria include meeting an 80% threshold for
this metric.     g.   Other relevant metrics for measuring progress and
determine the quality of the work shall be discussed during the Test reviews.

7 Acceptance

-10-



--------------------------------------------------------------------------------



 



7.1 Initial Acceptance

  a.   All requirements shall be met to Visual Network’s reasonable
satisfaction.     b.   Vendor shall conduct Initial Acceptance Test Review with
Visual Networks prior to code-integration with Visual Network’s current release
code-base.     c.   There will be no customer-impacting or low quality problems
at the time of delivery. The Visual Networks Technical Lead will make the
decision on whether a particular problem is customer-impacting or of low
quality.     d.   Vendor shall provide a list of documents at the time of
delivery as stated in the Delivery section of this document.

7.2 Final Acceptance Criteria

  a.   There are zero customer impacting or low quality problems in the software
developed by the Vendor. The Visual Networks Technical Lead will make the
decision on whether a particular problem is customer-impacting or of low
quality.     b.   Software code has been fully integrated into Visual Network’s
current release code-base.     c.   All deliverables are submitted to Visual
Networks.

8 Payment
Fees under the SoW shall be calculated on a T&M basis and invoiced in accordance
with the terms of the Agreement.
9 Credits
9.1 Service Level Credits
If the quality criteria as listed in the Service Level Schedule are not met,
then best efforts will be made to complete the project and meet the deadlines.
Any additional work done by Vendor to meet the deliverables which are due to the
incorrect estimation by Vendor will not result in any additional cost to Visual
Networks.
9.2 Late Delivery Credits
If Vendor misses a Delivery Date by more than one week without mutual agreement,
the parties will come to agreement on an appropriate offsetting credit toward
this SoW.

-11-



--------------------------------------------------------------------------------



 



10 Term
The term of this SoW shall be effective as of the Effective Date and shall be
coterminous with the Agreement.
11 Governing Law
This SoW and performance under it shall be governed by and construed in
accordance with the laws of the state of Maryland without regard to its choice
of law principles.
12 Counterparts
This SoW may be executed in counterparts, each of which shall be an original but
all of which together shall constitute one and the same instrument.
IN WITNESS WHEREOF, then parties hereby executes this SoW as of the Effective
Date.

                      MBT International, Inc.       Visual Networks Operations,
Inc.    
 
                   
By:
  /s/ Patrick L. Murtha       By:   /s/ Wayne Fuller    
 
 
 
         
 
    Print Name: Patrick L. Murtha       Print Name: Wayne Fuller    
 
                    Title: President, US Operations       Title: Executive Vice
President    

-12-